rasn be;
qoom wan | 2/7

UN UA WATT

‘A'N “A‘N ‘Gaaaado OS

wd o0°% (jrewrg pue Jog Aq) (‘oul SOA. MAN JO SIapuojod [eJepay) ULJouTY smoreyA] UT +99

"hot 's aw] Jepig pesodoig —:ansoyoug
(yun yousnel po S677-LE9 (Z1Z)

Aouiony soles poiup jueisissy
st aa ™L WSU UYyor seWOY

 

Po eh my p AE

ADUIOVWY Sole1g pouy)
NVWadd S$ AdatAOUD

‘pontugns Ay[njoadsoy

‘uomtsodsip ye1-aid Jo Ajiqissod ay} SULIapIsuoo A][N} Ul JUepUayap aU] JO
ysaraqur ay) Aq poySiamyno ose yen Apsods v ul JURpUayep oY} pue o1[qQnd oY} Fo JsorOJUT Jsoq OY} Tey}
siseq ou) uo (Z)(Y)IOTE § “O'S'N BI 01 JUeNsind yuswUNO[pe JUanbasqns Aue Jo ayep oY 10 610
‘¢ Jaquiesaq] YBnom} ‘6107 ‘z sequieseq ‘Aepoi woy yy ely, Apsedg oy} Jopun own apnjoxe
unos ay} yey} AT[NFJOedsa1 sjsonba1 JUSWIUIBAOH dy} “JUepUasop sy} 0} JOsUNOS Jo JUSSUOS JOYLNy
oy} YIM ‘uswUINOfpe yuonbasqns Aue Jo a1ep SY] 10 6107 ‘S$ Jaquisoaq] UO a[qissod st uoTrsodsip
jer-o1d vB ayJOYM AFE]O [JIM DAaI[Iq JUSWIUISAOH sy] pue JUBpUajap ay} O} [asUNOD YIOG YSIYM
‘jUepUaTep oY} YIM 199 0} AyruNjIoddo soyyANy B JUBPUayap 94} 0} [OSUNOD proyye [1M JUauTUINO[pe
jolaq SI asnvoog = “ZINOD ey} 0} JWSIUBAUOD SI spURIsJopUN JUSWIUISAOH oY} ey} sw pue
aiep & ‘Wd 00:7 18 610Z ‘¢ Jaqua90q 0} JusUIUINO[pe Ue sjsonba1 JUSIUUIAAOL oY} “WUBpUazep ot}
0} [2SUNOD JO JUSSUOD aU} UIA\ “UND sy} e10Joq JUBpUAayep ay} soNpord OJ B[qe oq 1OU []IM IdIAIOS
[eYsIRJA, SeIeIg powUE, dy} ‘NOD ey} pue URpUaTop oY} 07 sozIBoOjode 1 YOIYM JOJ JYSISIOAO Ss}
0] snp ey} spuLIsIopUN JUSUIUIOAODH oy] asned9q ‘Wd 00:7 18 610T ‘7 Joquiasaqy ‘Aepo} Jaye] JOF
parnpeyos sousrazuos ay} Jo yuouUNOlpe ue ysonbar 0} AT[NJJoodsai soz1IM JUOUTUIBAOD OY],

‘poo ospne Jeoq
(AATADD 685 UD 61 ‘o1ajn, plang ‘A Saynjg payiuyy = 28

LOOOT AN SOX MON

PANS eed 00S

asnoyynod sayeisg powup) ueyUAo|] Yorneg [oueq
YOK MON JO PNSIG WIsyINOS

AIQUN (] \} 4 0) IA! 4 IA} aSpne 1ONSIC] saleig poruy,
~ ees poom ‘JA equIry o[qeiouoy ayy

eur pue qoy Aq

6107 “7 A9quis99q]

LOOOT YHOX MAN YAO, MAN
DIDI S, MaLpUY 1UIDS BUC
Suipping ONO POMS ayy

 

ydOX MAN {0 JI14]SICGT Usaynoy
AaUAOYP SAIS payiuy

sI1snf Jo juomjaedeqg Ss

 
